Citation Nr: 1045305	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1960 
to June 1964, and in the U.S. Coast Guard from November 1964 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In January 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.  The case was remanded by 
the Board in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Essentially, the Veteran contends that his diabetes mellitus, 
type II, is the result of exposure to ionizing radiation, 
specifically, assignment to a ship, the USS Pickaway (APA 222) 
that participated in, or was in the vicinity of, Operation 
Dominic and Johnston Island in 1962.  A record of the Veteran's 
service indicates that he was assigned to the USS Pickaway for 
the majority of his Navy service, including the entirety of 1962.  
As noted in the prior remand, a PIES search requested by the RO 
resulted in a response indicating that there was no record of the 
Veteran being exposed to ionizing radiation while in service; 
however, the Veteran gave credible testimony regarding his ship's 
presence near Johnston Island when a nuclear test was conducted.  

In the April 2010 remand order, the Board found that additional 
development regarding the Veteran's exposure to ionizing 
radiation and the participation of the USS Pickaway was 
warranted.  The development the Board requested by the Board in 
April 2010 included search for relevant information regarding the 
location(s) and assignment(s) of the USS Pickaway for the period 
of May 1962 through November 1962, to include any participation 
in Operation Dominic or maneuvers in the vicinity of Johnston 
Island during that time period.  Such a search of federal records 
that may include unit histories was, and is, important in 
determining whether the Veteran's ship participated in Operation 
Dominic or maneuvers in the vicinity of Johnston Island.  If the 
participation was in any way verified, the Veteran's claim was to 
have been developed in accordance with the guidelines for 
radiation exposure claims as set forth in 38 C.F.R. § 3.311, to 
include a dosage determination and an analysis of any medical 
relationship between diabetes mellitus, type II, and radiation 
exposure, including review and analysis of articles submitted by 
the Veteran.  

As pointed out by the Veteran's representative, none of the 
development ordered by the Board's April 2010 remand order was 
undertaken.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
service personnel records from the 
appropriate federal records custodian and 
incorporate them in the claims file.  

2.  The RO/AMC should request from the 
appropriate federal records custodian(s) 
any and all information regarding the 
location(s) and assignment(s) of the USS 
Pickaway for the period of May 1962 
through November 1962, to include any 
participation in Operation Dominic or 
maneuvers in the vicinity of Johnston 
Island during that time period.

3.  If the information obtained pursuant 
to the development listed above indicates 
that the Veteran was present for Operation 
Dominic or in the vicinity of nuclear 
testing at Johnston Island, develop the 
claim of service connection in accordance 
with the 
38 C.F.R. § 3.311.  Such development 
should include a dose estimate of any 
exposure and an opinion regarding the 
likelihood of a relationship between the 
Veteran's type II diabetes mellitus and 
in-service exposure to ionizing radiation.  
Copies of the articles regarding links 
between radiation exposure and diabetes 
mellitus provided by the Veteran should be 
reviewed and addressed by such opinion and 
analysis.  

4.  Once the development above is 
completed, to include development under 38 
C.F.R. § 3.311 if warranted, the claim 
should be re-adjudicated.  If the decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

